Citation Nr: 0524608	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an eye disorder, claimed as blurred vision.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a generalized anxiety disorder with 
depression, claimed as secondary to service-connected 
migraines.



REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970, and from August 1971 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the RO.

The claims of service connection for an eye disorder and for 
generalized anxiety disorder with depression are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1975 rating decision, the RO 
denied service connection for an eye condition.

2.  In a September 1993 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder

3.  The additional evidence received since the August 1975 
and September 1993 rating decisions was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.


CONCLUSIONS OF LAW

1.  The evidence submitted since the August 1975 rating 
decision is new and material; thus, the claim of service 
connection for an eye disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2004).

2.  The evidence submitted since the September 1993 rating 
decision is new and material; thus, the claim of service 
connection for generalized anxiety disorder with depression 
is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)).

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate whether new and material 
evidence has been received to reopen the veteran's claims.

As will be discussed in greater detail below, the Board finds 
that new and material evidence has been submitted, and that 
the claims should be reopened.  The Board further finds that 
additional evidentiary development is necessary before the 
claims can be adjudicated on their merits.  This development 
will be discussed in greater detail in the remand portion of 
this document.


II.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for an eye condition.

The veteran is seeking service connection for an eye 
condition.  He essentially contends that the claimed eye 
disorder first manifested while on active duty.

In a February 1970 rating decision, the RO denied service 
connection for migraine headaches with associated blindness.  
That rating decision was not appealed within one year, and 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In the February 1970 rating decision, the RO determined that 
the only eye disorder shown by the medical evidence of record 
was mild esophoria, which was a conditional or developmental 
abnormality, and, therefore, not a disability under the law.  
The evidence considered in that decision included the 
veteran's service medical records and the report of VA 
examination dated in October 1970.

In an August 1975 rating decision, the RO granted the claim 
of service connection for migraines, but denied service 
connection for visual problems.  The evidence considered at 
that time included the report of a September 1974 VA 
neurological examination.  This denial was not appealed 
within one year, and became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In January 2003, the veteran submitted a statement indicating 
that he wished to reopen the claim of service connection for 
an eye disorder.

The relevant evidence received since the RO's 1975 decision 
includes a neurological report from a private physician dated 
in January 1984; a vision report dated in November 1992 in 
which the examiner noted a diagnosis of presbyopia; VA 
treatment records dated in 2001 and 2002; the report of a VA 
neurological examination conducted in November 2002; and a VA 
optometry report dated in September 2003 in which the 
examiner noted a diagnosis of alternating estropia and 
presbyopia.

The Board notes that the January 1984 neurological report 
contains a finding that the veteran experienced transient 
loss of vision accompanying his migraine attacks.  Similarly, 
the November 2002 VA examination report also contains 
findings indicating that the veteran's migraines were 
accompanied by visual disturbances.

The Board believes that this evidence bears substantially 
upon the specific matter under consideration as it relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen this claim.  To this extent 
only, the benefit sought on appeal is granted.


III.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a generalized anxiety disorder with depression

In a February 1984 rating decision, the RO denied service 
connection for a nervous condition, identified as major 
chronic anxious depression.  In that decision, the RO 
determined that the most recent mental health examination had 
revealed no current psychiatric disability.  That rating 
decision was not appealed within one year, and became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a September 1993 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  That rating decision was not appealed 
within one year, and became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

Since the veteran filed to reopen his claim in January 2003, 
the RO received VA treatment records dated from August 2001 
and March 2003, which reflect diagnoses of chronic anxiety 
and depression by history.

The Board believes that this evidence bears substantially 
upon the specific matter under consideration as it relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen this claim.  To this extent 
only, the benefit sought on appeal is granted.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an eye disorder, the appeal 
to this extent is allowed, subject further action as 
discussed herein below.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a generalized anxiety 
disorder with depression, claimed as secondary to service-
connected migraines, the appeal to this extent is allowed, 
subject further action as discussed herein below.  



REMAND

Having reopened the veteran's claims for service connection 
for an eye disorder and for a generalized anxiety disorder, 
the Board finds that additional evidentiary development is 
necessary with respect to those claims.  

Specifically, the Board also concludes that VA examinations 
are warranted in order to establish whether the veteran's 
claimed disabilities are related to his military service 
and/or a service-connected disability.  

While this case is in remand status, the veteran should be 
provided the opportunity to identify or submit additional 
evidence in support of his claims.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his claimed 
eye disorder and psychiatric disability.  
He should be provided with release forms 
and asked that a copy be signed and 
returned for each health care provider 
identified.  When the veteran responds, 
the RO should obtain records from each 
health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.  Then, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine the nature and 
etiology of the claimed generalized 
anxiety disorder with depression.  The 
claims folder must be provided to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All necessary tests and studies 
deemed necessary by the examiner should 
be accomplished.  As to any psychiatric 
disorder found on examination, the 
examiner should furnish an opinion as to 
whether that disorder is etiologically 
related to the veteran's active service 
and/or to his service-connected 
migraines.  The examiner should also 
reconcile to the extent possible any 
discrepancies that may exist between any 
current diagnosis and past diagnoses, 
including personality disorder, in light 
of the veteran's entire medical history.  

3.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed eye disorder.  The claims folder 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  Any indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present acquired eye disorder is due to 
the veteran's military service and/or his 
service-connected migraine disorder.  If 
so, the examiner should indicate the 
specific diagnosis of the eye disorder 
and describe the disability associated 
with it.  The rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report.  

4.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


